Citation Nr: 1519424	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from December 1966 to November 1968.  He died in January 2003.  The appellant is the Veteran's recognized surviving spouse.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the Veteran's claims folders currently resides with the RO in Houston, Texas.  

By way of history, in a July 2009 administration decision, the RO determined that the appellant was the recognized surviving spouse of the Veteran.  Later in July 2009, the RO granted the appellant death pension benefits, but otherwise denied accrued benefits as well as entitlement to service connection for cause of the Veteran's death.  In particular, the RO noted that the evidence did not support that the Veteran's death was attributable to his period of service.  

Thereafter, in December 2009, the appellant contended that the cause of the Veteran's death was the result of VA medical treatment at the Houston VA Medical Center (VAMC) in January 2003.  In an August 2010 rating decision, the St. Paul RO denied the appellant's claim.  An appeal of that decision was perfected for purposes of appellate review.  

In August 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  

In November 2014, the Board requested an Independent Medical Expert (IME) opinion.  This opinion was completed in February 2015 and a copy forwarded to the appellant and her representative in March 2015 for review.  The appellant responded later in March 2015 that she had no additional argument or evidence to submit.  The appellant's representative did not respond.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2003.  

2.  The Veteran's death certificate notes that his death was the result of cardiopulmonary arrest due to or a consequence of intracerebral hemorrhage, hydrocephalus, and subarachnoid hemorrhage.  

3.  At the time of his death, the Veteran was in receipt of non service-connected pension benefits.  

4.  The rupture of a cortical artery in the Veteran's brain during a ventriculostomy procedure performed in January 2003 at the VAMC Houston was not a foreseeable or expected occurrence; the consequences of the ruptured cortical artery during the ventriculostomy procedure precipitated the catastrophic consequences leading to the Veteran's death.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1151, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's death certificate reflects that he died in January 2003.  The immediate cause of death was cardiopulmonary arrest due to or a consequence of intracerebral hemorrhage, hydrocephalus, and subarachnoid hemorrhage.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361 .

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d), (d)(1).  

Of particular relevance in the present case, whether the proximate cause of a Veteran's additional disability was an "event not reasonably foreseeable" is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362 (2013) 

In Schertz, the United States Court of Appeals for Veterans Claims addressed the issue of foreseeability as follows:

. . . the Secretary clearly adopted an objective standard based on the "reasonable health care provider."  This means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive.  The standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which . . . requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.  

Id at 368.  

The facts in this case are not in dispute.  The Veteran died at the Houston VAMC in January 2003.  A final February 2003 discharge summary notes that the Veteran was admitted to the Houston VAMC on December 25, 2002 with complaints of left-sided weakness.  A significant subarachnoid hemorrhage was observed.  The following day a ventriculostomy catheter was placed at the right frontal side of the Veteran's head.  On January 2, 2003, the ventriculostomy catheter was moved to the left side.  On January 17, 2003, because of continued clinical need for drainage, a third ventriculostomy catheter was attempted to be placed.  During the procedure, a large cortical artery was encountered and it ruptured.  Rapid neurological deterioration ensued.  Subsequent CT (computed tomography) scan of the brain showed a large right frontal hemorrhage with extension into the lateral ventricles.  In light of this finding an emergency craniotomy and a right frontal lobectomy were performed and the hematoma evacuated.  The Veteran's neurological status continued to deteriorate over the next several days and he died on January [redacted], 2003.  

As noted above, the Board obtained an independent medical examiner's (IME) opinion in February 2015.  The IME, a medical doctor and professor/chair in the neuroscience department at a Florida university college of medicine, discussed the facts of the Veteran's case and the events leading up to the onset of death.  He initially commented the following:

There is no doubt that the ventriculostomy procedure prompted the ensuing hemorrhage as the record indicates.  A hemorrhagic complication is well recognized as a consequence of ventriculostomy placement.  Though many of these are not clinically evident or life threatening[,] there is literature that confirms potential catastrophic bleeding possibilities including death in a small percentage of cases with catastrophic consequences.  

He subsequently commented: 

It is my opinion that there was no negligence, error in judgment or fault on the part of the VA in this terrible outcome in a patient already suffering from a life-threatening condition.  The cortical arteries are not necessarily on the surface of the brain to be easily visualized.  The surface of the brain is not flat, but rather has infoldings into deep grooves.  These grooves known as sulci also contain arterial branches not visible to the eye and can [   ] lead to profuse bleeding if disrupted by an advancing tube aimed at the cavities within the brain known as the ventricles.  

The IME concluded his opinion by noting: 

The rupture of the cortical artery during a ventriculostomy procedure is not a foreseeable or expected occurrence.  It is not uncommon to see arteries on the surface of the brain which can easily be controlled.  However, only if on the surface and not within the grooves previously described.  At the moment that active bleeding was encountered the procedure was aborted and emergency diagnostic and surgical steps were instituted.  

The fatal outcome potential of [the Veteran] initiated with the spontaneous rupture of a brain aneurysm.  This event in itself creates significant derangement of the cerebrovascular hemodynamics that rendered [the Veteran] at risk for further insult.  The consequences of the hemorrhage following the ventriculostomy precipitated the catastrophic consequences in this case.  

In this instance, while the IME did note that a hemorrhagic complication is well recognized as a consequence of ventriculostomy catheter placement, he also noted that most are not life threatening and only a small number result in catastrophic consequences.  Moreover, the Board finds persuasive that the IME takes great care in his opinion to exclude a cortical artery rupture as a foreseeable consequence of the ventriculostomy catheter placement.  As such, the Board finds that as a result of the ventriculostomy catheter placement on January 17, 2003, the Veteran suffered an injury (cortical artery rupture) that was not reasonably foreseeable and that resulted in additional disability (intracerebral hemorrhage with further derangement of the cerebrovascular hemodynamics).  Furthermore, the Board finds that the disability, jointly with other conditions, was the immediate or underlying cause of the Veteran's death.  This is supported by the Veteran's death certificate as well as the opinion of the IME, who noted that while the brain aneurysm initiated the fatal outcome potential, based on creation of a significant derangement of the cerebrovascular hemodynamics, the consequences of the cortical hemorrhage following the ventriculostomy precipitated the catastrophic consequences in the Veteran's case.  

Thus, the IME's opinion supports that the Veteran's additional disability and death was a consequence of the cortical artery rupture, an event not reasonably foreseeable.   

In reaching the above conclusion, the Board is mindful that there is a lack of any documentation in the Veteran's claims folders (to include the electronic folder) regarding his (or in lieu of, his spouse's) informed consent for the ventriculostomy catheter placement.  Also, the RO, in denying the appellant's claim in August 2010, appears to have relied in part on a July 21, 2010 VA medical opinion provided by a clinician at the Houston VAMC.  That opinion is not associated with either the paper or electronic claims folders.  In the August 2010 rating decision, and subsequent April 2011 statement of the case, the RO references the opinion and notes, in particular, the following:

VA examiner provided the opinion that the VA could not have prevented the Veteran's death.  They [sic] opined it is at least as likely as not that the death resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider.  

Thus, while the Board does not have the identified July 21, 2010 VA medical opinion for review, it would appear, based on the RO's reporting of the opinion, that the VA clinician also found that the Veteran's ruptured cortical artery was an event that was not reasonable foreseeable.  Thus, that opinion would appear to be in agreement with the February 2015 IME's opinion.  Nonetheless, even accepting that the VA opinion from July 21, 2010 was unfavorable, the favorable IME opinion places the evidence in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Therefore, based on the facts of this case and the medical opinion evidence of record, compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is warranted.  


ORDER

The appeal is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


